Citation Nr: 0535053	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  94-45 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1945 to May 1946 and 
from March 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In December 1993, the RO denied the veteran's claim for an 
increased evaluation for schizophrenia, currently evaluated 
as 50 percent disabling.  In September 1996, the RO denied 
the veteran's claim for TDIU.  

In January 2001 and May 2002, the Board remanded for further 
development.  The case is now before the Board for final 
appellate determination.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in June 2002, the veteran contends 
that his service connected schizophrenia has increased in 
severity, noting that a couple of month earlier, he had 
"lost his mind" and without knowing what he was doing or 
where he was, he climbed a coconut tree and he fell from it.  
As a result, he was unconscious and in the hospital for a 
month (VA medical center from April 10, 2002 to May 10, 
2002).   

The veteran's last VA examination was in December 1999 and as 
of June 2002, the veteran has indicated that his disability 
has worsened.  Because there may have been a significant 
change in the veteran's schizophrenia, the Board finds that a 
new examination is in order.  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should locate the San Juan 
VA Medical Center hospitalization 
records from April 10, 2002 to May 10, 
2002 and associate them with the claims 
folder.

2.  Schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected schizophrenia.  The claims 
folder, along with any additional 
evidence obtained, should be made 
available to the examiner for review.  
The examiner's report should set forth 
all current complaints, findings and 
diagnoses.  The examiner should 
specifically comment on the effect the 
veteran's schizophrenia has on his 
employability.  The rationale for all 
opinions should be explained in detail.  

3.  Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the claims for increased evaluation for 
schizophrenia and TDIU.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

